Exhibit 10.14
IEC Electronics Corp.
First Amendment to Option Award Agreement


First Amendment, dated as of August 4, 2006 (this “Amendment”) to the Option
Award Agreement, dated as of August 12, 2003, (the “Option Agreement”) between
IEC Electronics Corp., a Delaware corporation (the “Company”) and W. Barry
Gilbert, an officer of the Company (the “Optionee”).


RECITALS:



 
A.
In accordance with the provisions of the 2001 Stock Option and Incentive Plan
(the “Plan”) and pursuant to a resolution duly adopted by the Board of Directors
of the Company on August 12, 2003, the Company and Optionee executed an Option
Agreement, a copy of which is attached hereto as Exhibit A, pursuant to which
Optionee was granted a Stock Option (the “Option”) to purchase up to 275,000
shares of common stock of the Company in accordance with the terms and
conditions set forth in the Option Agreement.




 
B.
As of the date of this Amendment, options for 110,000 shares have vested and are
exercisable until March 31, 2009, and options for 165,000 shares have not yet
vested.




 
C.
The Company and Optionee desire to modify certain provisions of the Option
Agreement in the manner set forth herein.



NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties to this Amendment
agree as follows:



1.
Definitions. Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Option Agreement.




 
2.
Amendments.




 
A.
Sections 4 (a) (iii), (iv), and (v) of the Option Agreement are deleted in their
entirety and replaced with the following:



4. Vesting and Exercise. This option shall vest and be exercisable as follows:


(a) (iii) 165,000 shares, if the Company’s Net Income for any fiscal year ending
on or prior to September 30, 2008 equal or exceeds $1,000,000. For purposes of
this Section 4 (a) (iii), Net Income shall be as stated in the Company’s audited
financial statements for each of the fiscal years ended September 30, 2006,
September 30, 2007, and September 30, 2008, except that Net Income in any of
said fiscal years shall not include the effects of any acquisition in that year.
In addition, Net Income in any of said fiscal years may be adjusted by the
Compensation Committee to remove the effects of unusual events. After Net Income
has been determined for each of said fiscal years, the Compensation Committee
shall certify whether or not the performance goal has been achieved for that
year. If the performance goal has not been achieved after the determination of
Net Income for the fiscal year ended September 30, 2008, the shares provided for
in this Section 4 (a) (iii) shall automatically be forfeited.

1

--------------------------------------------------------------------------------






 
B.
Section 4 (b) of the Option Agreement is deleted in its entirety and replaced by
the following:



(b) Notwithstanding that the performance goal set forth in 4 (a) (iii) above is
reached, the shares shall not vest and be exercisable unless Optionee is either
Chairman of the Board of Directors of the Company or the Company’s Chief
Executive Officer on the date the performance goal has been met.



 
C.
Section 4 (c) of the Option Agreement is deleted in its entirety.




 
3.
Except as otherwise provided herein, the Option Agreement shall be unmodified
and shall continue in full force and effect in accordance with its terms.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


IEC Electronics Corp.
   
By:
    
David J. Beaubien,
 
Chairman, Compensation Committee



Optionee:
    
W. Barry Gilbert,
 
Chairman of the Board and
 
Chief Executive Officer

 
2

--------------------------------------------------------------------------------




